PER CURIAM.
Appellant herein seeks reversal of a final judgment, entered pursuant to a jury verdict, awarding appellee $18,000.00 plus costs as damages for breach of an employment contract.
Our examination of the record on appeal and consideration of the briefs and oral arguments submitted by the parties indicates that no reversible error was committed in arriving at the judgment appealed herein. The facts constituted a jury question and were resolved by the jury adversely to appellant, and this Court will not substitute its judgment therefor.
The judgment appealed is accordingly affirmed.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.